Title: From Thomas Jefferson to John Page, 17 July 1807
From: Jefferson, Thomas
To: Page, John


                        
                            My dear friend
                     
                            Washington July 17. 07.
                        
                        Your’s of the 11th. is recieved. in appointments to public office of mere profit I have ever considered
                            faithful service in either our first or second revolution as giving preference of claim, and that appointments on that
                            principle would gratify the public and strengthen that confidence so necessary to enable the Executive to direct the whole
                            public force to the best advantage of the nation. of Mr. Bolling Robinson’s talents & integrity I have long been
                            apprised, and would gladly use them where talents & integrity are wanting. I had thought of him for the vacant place of
                            Secretary of the Orleans territory, but supposing the salary of 2000.D. not more than he makes by his profession & while
                            remaining with his friends, I have, in despair, not proposed it to him. if he would accept it, I should name him instantly
                            with the greatest satisfaction. perhaps you could inform me on this point.
                        With respect to Majr. Gibbons I do indeed recollect that in some casual conversation it was said that the
                            most conspicuous accomplices of Burr were at home at his house; but it made so little impression on me that neither the
                            occasion nor the person is now recollected. on this subject I have often expressed the principles on which I act with a
                            wish they might be understood by the federalists in office. I have never removed a man merely because he was a federalist:
                            I have never wished them to give a vote at an election but according to their own wishes. but as no government could
                            discharge it’s duties to the best advantage of it’s citizens if it’s agents were in a regular course of thwarting instead
                            of executing all it’s measures, and were employing the patronage & influence of their offices against the government &
                            it’s measures, I have only requested they would be quiet, & they should be safe: that if their conscience urges them to
                            take an active & zealous part in opposition, it ought also to urge them to retire from a post which they could not
                            conscientiously conduct with fidelity to the trust reposed in them; & on failure to retire I have removed them, that is
                            to say those who maintained an active & zealous opposition to the government. nothing which I have yet heard of Major
                            Gibbons places him in danger from these principles.
                        I am much pleased with the ardor displayed by our countrymen on the late British outrage. it gives us the
                            more confidence of support in the demand of reparation for the past, & security for the future, that is to say, an end
                            of impressments. if motives of either justice or interest should produce this from Great Britain it will save a war: but
                            if they are refused, we shall have gained time for getting in our ships & property & at least 20,000 seamen now afloat
                            on the ocean, and who may man 250. privateers. the loss of these to us would be worth to Great Britain many victories of
                            the Nile & Trafalgar. The mean time may also be importantly employed in preparations to enable us to give quick & deep
                            blows. present to mrs Page & recieve yourself my affectionate & respectful salutations.
                        
                            Th: Jefferson
                     
                        
                    